Citation Nr: 1622562	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-33 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gynecological conditions (claimed as pain, fibroids, polyps, and endometriosis).

2.  Entitlement to service connection for colon polyps.

3.  Entitlement to an initial rating in excess of 10 percent for right thumb neuropathy of the median nerve (major) prior to July 31, 2013 and in excess of 30 percent from July 31, 2013.  

4.  Entitlement to an initial rating in excess of 10 percent for lumbar strain (claimed as spondylolysis) prior to July 31, 2013 and in excess of 20 percent from July 23, 2013.

5.  Entitlement to an initial compensable rating for residuals of left toe fracture prior to July 31, 2013 and in excess of 10 percent from July 31, 2013.  

6.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain status post right ankle surgery.

7. Entitlement to an initial compensable rating for right foot pes planus with plantar fasciitis. 

8.  Entitlement to an initial compensable rating for peripheral vestibular disorders formally rated as bilateral otalgia (claimed as ear bleeding, pain, and loss of balance) prior to August 7, 2013 and in excess of 10 percent from August 7, 2013.

9.  Entitlement to an initial rating in excess of 10 percent for left wrist sprain status post left wrist surgery with surgical scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1982 to February 2010. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that addressed 17 issues and from a September 2010 rating decision that addressed an additional 3 issues.  

The RO issued statements of the case addressing the 17 and 3 issues in October 2012 and January 2013 respectively.  In a December 2012, the Veteran perfected an appeal of the 9 of 17 issues captioned above.  The Veteran did not perfect an appeal of the additional 3 issues.  

In November 2013, the RO granted increased ratings for right thumb neuropathy, lumbar spine strain, peripheral vestibular disorder, and residuals of left toe fracture. 
The claims for a still higher schedular rating during this appeal period remain for adjudication.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The issue of an initial rating in excess of 10 percent for left wrist sprain status post left wrist surgery with surgical scar is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is competent medical evidence of the presence of a uterine fibroid and credible lay evidence of mittelschmerz that arose during active service and continued during the period of the appeal. 

2.  Although the Veteran had at least one colon polyp removed in 2003, there is no competent and credible lay or medical evidence of recurrence during the period of the appeal.  

3.  Incomplete paralysis of the right thumb neuropathy median nerve is best evaluated as moderate during the entire period of the appeal.  

4.  Prior to July 2013, the Veteran's lumbar strain manifested as thoracolumbar flexion greater than 60 degrees with pain on motion and with a combined range of motion greater than 120 degrees; sensory and motor function was normal with no neurological complications.  

5.  From July 2013, the Veteran's lumbar strain manifests as thoracolumbar flexion between 30 and 60 degrees and the combined range of motion was greater than 120 degrees; sensory and motor function are normal with no neurological complications.  

6.  Prior to July 2013, the Veteran residuals of a left fifth toe fracture manifested with a full range of motion, no deformity, and no unusual shoe wear or weight bearing. 

7.  From July 2013, the Veteran's residuals of a left fifth toe fracture manifest with some swelling, shoe rubbing, and a diagnosis of metatarsalgia.  

8.  The Veteran's right pes planus manifests as mild with characteristic flattening of the arch on weight bearing with mild pain and swelling on use but no weight shifting and with some benefit from the use of orthotic appliances.   

9.  Prior to July 2013, the Veteran's right ankle sprain manifested with moderate limitation of motion and function. 

10.  From July 2013, the Veteran's right ankle sprain manifested with marked limitation of motion and function. 

11.  Prior to August 7, 2013, there were no objective clinical findings of a peripheral vestibular disorder. 

12.  From August 7, 2013, the Veteran's diagnosed peripheral vestibular disorder manifests with occasional episodes of dizziness when driving through tunnels or riding aboard aircraft.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gynecological condition, diagnosed as uterine fibroids and mittelschmerz, are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for colon polyps are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for an initial rating of 30 percent, but not higher, for right thumb neuropathy of the median nerve (major) are met during the entire period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.10, 4.21, 4.40, 4.45, 4.124a, Diagnostic Code 8512 (2015).  

4.    The criteria for an initial rating in excess of 10 percent for lumbar strain (claimed as spondylolysis) prior to July 31, 2013 and in excess of 20 percent from July 23, 2013 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2015).  

5.  The criteria for an initial compensable rating for residuals of left toe fracture prior to July 31, 2013 and in excess of 10 percent from July 31, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5283, 5284 (2015).  

6.  The criteria for an initial rating in excess of 10 percent for right ankle sprain status post right ankle surgery prior to July 31, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5271 (2015).  

7.  The criteria for a rating of 20 percent, but not higher, for right ankle sprain from July 31, 2013 are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).  

8.  The criteria for an initial compensable rating for right foot pes planus with plantar fasciitis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 525276, 5279 (2015).  

9.  The criteria for an initial compensable rating for peripheral vestibular disorders formally rated as bilateral otalgia (claimed as ear bleeding, pain, and loss of balance) prior to August 7, 2013 and in excess of 10 percent from August 7, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.10, 4.21, 4.40, 4.45, 4.87, Diagnostic Code 6204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2010, the RO provided notice that met the timing and content requirements.  Relevant to the Veteran's appeal of the initially assigned ratings from the original grant of service connection, notice is not required for such downstream issues.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

Pursuant to VA's duty to assist in the development of a claim, VA has associated with the Veteran's claims file service treatment records, VA treatment records through January 2016, and identified or submitted private treatment records.  Records of identified private treatment during active service have been filed with the service treatment records.  

The Veteran was afforded 13 VA examinations in April and May 2010 and 7 VA examinations in July and August 2013.  The Veteran challenged the adequacy of the 2010 examinations because the examiners did not review the claims file including the service treatment records.  Medical opinions may not be discounted solely because the examiner did not review the claims file if the observations and opinions are based on consideration of the appellant's prior medical history and also describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board will address the adequacy of the examinations together with the evidence and findings for each disability below.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of her claims, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II Service Connection

The Veteran served as a U.S. Air Force administration and information manager with multiple overseas tours of duty including in Kosovo.  There are no reports by the Veteran or indications in the service records of combat action or service in Southwest Asia.  In a January 2008 post deployment medical questionnaire, the Veteran reported that she had not participated in Operation Iraqi Freedom or Operations Enduring Freedom in the past five years.  The Veteran retired at the rank of Senior Master Sergeant.  

The Veteran contended in a March 2010 claim, a July 2011 notice of disagreement, and a December 2012 substantive appeal that her gynecological and colon disabilities first manifested during active service and that she continued to experience uterine fibroids.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   However, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Additionally, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  
38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Benign growths of the gynecological and gastrointestinal system are not among those diseases for which the presumption and use of continuity of symptoms is available.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 700 F.3d 1399 (Fed.Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Gynecological Disorder

In a March 2010 claim, the Veteran identified gynecological treatment for the following disorders during active service: endometriosis in September 1997, a laparoscopy in April 1998, uterine fibroid starting in October 2003, cervical and uterine polyps in October 2009 requiring surgery in February 2010.  In a July 2011 notice of disagreement and a December 2012 substantive appeal, the Veteran reported that she continued to have a uterine fibroid.  

Service treatment records show that the Veteran sought treatment for pelvic and left side back pain during menses in September 1997.  Clinicians diagnosed possible endometriosis or mittelschmerz (pain associated with ovulation).  There is no record of immediate follow up until April 1998 when the Veteran underwent laparoscopic surgery to remove a pedunculated uterine fibroid.  The surgeon noted no evidence of endometriosis.  In September 2003, another ultrasound study showed a heterogenous mass in the fundal myometrium.   In October 2003, a clinician evaluated the study and diagnosed uterine fibroid and mittelschmerz.  The clinician advised the use of nonsteroidal antiinflammatory medication because the likelihood of malignancy was low but recommended follow up ultrasound studies to monitor growth of the lesion.  In September 2005, an ultrasound study of the pelvis again showed a fundal uterine fibroid and no other gynecological abnormalities.  The records contain the results of additional studies March 2009 and October 2009 with diagnoses of a uterine fibroid or polyp but normal ovaries.  Specifically, the October 2009 study showed a 7 by 4 by 8 millimeter hyperechoic lesion which represented a polyp or a neoplastic etiology and two probable fibroids.   In January 2010, the Veteran underwent a dilation and curettage and polypectomy to remove endometrial and cervical polyps.  The surgeon noted that one millimeter stump of a polyp in the endometrial-cervix remained.   The operation report did not mention the removal of one or more uterine fibroids.  The Veteran retired from active duty in late February 2010. 

In April 2010, a VA nurse practitioner (NP) noted that the claims file was not available for review but performed a gynecological examination of the Veteran, noting her correct first and last names and file number but an incorrect middle name.  This error is not sufficient to suggest that the examination was of another patient.  The Veteran also provided records to the NP by email which the NP reviewed.  Based on these records and the Veteran's reports, the NP accurately summarized the history of mittelschmerz since the 1980s and 1990s and a laparoscopic procedure in the early 1990s.   The NP accurately noted the presence of a small fibroid found in the October 2009 ultrasound study and the dilation and curettage procedure in January 2010 during which endometrial and cervical polyps were removed.   The Veteran reported that the tissue removed was benign.  The Veteran reported that she continued to have left sided pain during menstruation but had not experienced a cycle since January 2010 and that the previous severe symptoms had subsided such that she only used an anti-inflammatory medication during menstrual periods.  A clinical gynecological examination showed no palpable tenderness, masses, or other abnormalities.  The NP noted a small surgical scar from the laparoscopy in the right lower pelvis.  

In a July 2011 notice of disagreement and a December 2012 substantive appeal, the Veteran reported that she still had a fibroid, although VA outpatient treatment records through January 2016 are silent for any further gynecological examination or treatment, and the Veteran has not identified or submitted records of subsequent private gynecological care.  

The Board finds that service connection for recurrent uterine fibroids, mittelschmerz, and residual laparoscopy scar is warranted because these disorders first manifested during active service and continued to present symptoms after service during the period of the appeal.  Service connection for endometriosis is not warranted because this disorder was only a possibility in 1997 and not confirmed during the laparoscopy in 1998.  Service connection for cervical polyps is not warranted because those identified in late 2009 were removed prior to discharge from service with no competent evidence of recurrence. 

The Board finds that the Veteran's lay reports of pain during menstruation are competent and credible because they are observable to a lay person and were accepted without challenge by all clinicians and examiners.  Moreover, causes for the pain were identified in objective imaging studies and found during surgical procedures.  However, the Board places less probative weight on the Veteran's assessment of the etiology of the current disability as this is a complex medical matter requiring training and evaluation of the imaging studies. 

Service records show that the Veteran experienced a long history of abdominal pain during menstrual cycles, which clinicians attributed to recurrent fibroids.  Although a fibroid was removed in 1998, ultrasound studies in 2003, 2005, and 2009 showed recurrence.  The January 2010 surgical report showed the removal of cervical polyps but not the uterine fibroids noted in the October 2009 study.  Even though the Veteran reported that after the January 2010 surgery, her symptoms had become much less severe, there is no medical evidence that the fibroids noted in October 2009 were removed or spontaneously healed.  As this particular abnormality and the recurrent mittelschmerz, though mild, persisted, the criteria the onset of the disability in service and continuation of a current disability at the start of the period of the appeal are met.  Therefore, resolving all doubt in favor of the Veteran, service connection for uterine fibroids, mittelschmerz, and laparoscopy scar are met.  An assessment of the severity of the disability and an appropriate rating is for determination by the AOJ. 

Colon Polyps

A routine fecal occult test in December 2003 was positive, and the Veteran underwent a colonoscopy at a service medical facility the same month.  One pedunculated benign polyp was removed without complications.  In January 2009, a private gastroenterologist performed another surveillance colonoscopy because of the history of polyps.  The physician noted multiple small and large diverticular in the sigmoid colon and non-bleeding small internal hemorrhoids.  No polyps were identified or removed.  The physician recommended a routine colonoscopy in five years. 

In April 2010, a VA physician's assistant (PA) did not have access to the claims file but noted the Veteran's report of the removal of a colon polyp in 2003 with no recurrence as shown in the most recent colonoscopy.  The Veteran reported occasional constipation but no diarrhea, nausea, vomiting, or abdominal pain.  There was no mention of rectal bleeding.  The PA noted that the Veteran declined a rectal examination.  

In a July 2011 notice of disagreement and in a December 2012 substantive appeal, the Veteran noted that she had undergone multiple colonoscopies during active service and that VA should acknowledge that fact.  The Veteran also reported that she was not offered a rectal examination in April 2010.  VA outpatient treatment records through January 2016 are silent for any further colonoscopies or treatment for gastrointestinal disorders, and the Veteran has not identified or submitted records of subsequent private lower gastrointestinal system care.  

The Board finds that service connection for colon polyps is not warranted.  Although the Veteran had at least one polyp removed in 2003, there is no lay or medical evidence of recurrence later in active service or at any time during the period of the appeal.  The presence of diverticula in the colon in January 2009 was not diagnosed as abnormal by the evaluator as indicated by no specific treatment, no reexamination for five years, and no abnormal gastrointestinal symptoms.  Therefore, the first element of service connection, competent evidence of a current disability, is not met.  

The Board finds that the April 2010 VA examination is adequate even though the examiner did not have access to the claims file and regardless of the conduct of a rectal examination.  The examiner summarized the medical history based on the Veteran's own reports, and the summary was consistent with the service treatment records.  The presence of colon polyps is determined by a colonoscopy or other diagnostic tools but not by a clinical rectal examination.  Moreover, the Veteran did not report any relevant and current symptoms such as rectal bleeding.  

The Board considered whether the duty to assist warrants another VA examination since April 2010.  An examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Barczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the ratings initially assigned for her disabilities, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Specifically, in her March 2010 claim and in a December 2012 substantive appeal, the Veteran contended that a higher overall rating is warranted because of pain in several peripheral joints and lower back and dizziness that limits daily activities and reduces her quality of life.   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 
38 C.F.R. § 4.40.

Right Thumb Neuropathy

For injuries with neurological complications of the dominant side median nerve when paralysis is incomplete, a 10 percent evaluation applies for mild residuals; a 30 percent evaluation for moderate residuals; and a 50 percent evaluation for severe residuals.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The words "mild," "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-
4 .124a (2015).  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Service and post service treatment records show that the Veteran is right handed. 

In November 2007, the Veteran jammed her right thumb while playing volleyball.  Although the Veteran reported that initial X-rays were negative, she experienced persistent pain at the right metaphalangeal joint with difficulty gripping objects and sought treatment by a private orthopedic physician in June 2008.  This physician reviewed the X-rays and magnetic imaging studies and diagnosed a tear in the radial collateral ligament and a 50 percent subluxation of the joint.  In December 2008, the Veteran underwent surgical reconstruction of the radial collateral ligament and insertion of a pin to stabilize the joint.  In January 2009, the pin was removed.  The Veteran underwent physical therapy.  In follow up encounters in March 2009, the Veteran reported and the physician expected some residual numbness and sensory deficit of the right thumb.   

In November 2009, the Veteran sought treatment from a private neurologist who conducted electrodiagnostic testing and diagnosed partial right radial sensory neuropathy with normal motor function.  

In May 2010, a VA physician did not have access to the claims file but noted the Veteran's report of a surgical repair of a tendon at the base of the right thumb during active service.  The Veteran reported persistent neuralgia and paresthesias of half of the right thumb with severe pain on contact when clenching the hand or grasping an object and that it made her occupational use of a computer difficult.  On examination, the physician noted extreme sensitivity to touch, but hand strength was preserved.  The physician diagnosed digital neuropathy with severe sensitivity to touch but no weakness, atrophy, or motor findings consistent with the nature of the affected sensory nerve.  To this point in the history, the records do not show lay or medical evidence of a right wrist injury or subsequent symptoms. 

In July 2010, the RO granted service connection and a 10 percent rating under Diagnostic Code 8515 for mild incomplete paralysis of the dominant hand without further explanation.  The rating was effective March 1, 2010, the day following retirement from active duty.  

In a July 2011 notice of disagreement, the Veteran noted that her right thumb prevented actions such as turning a key, opening jars and bottles, and lifting or carrying objects.  The Veteran also reported that she injured her right wrist at the same time as the thumb injury and now has wrist arthritis and a ganglion cyst. 
The Veteran submitted records of a private imaging study in December 2010 that showed cystic changes in the right distal radial ulnar joint with a possible tear and cyst.  In April 2011 a private physician noted the Veteran's report of right thumb numbness and metaphalangeal joint instability.  There were no clinical comments associating the wrist deficits with a particular injury or as a feature of the right thumb neuropathy.  

In a December 2012 substantive appeal, the Veteran noted that she could not use her right thumb in daily activities and experiences extreme pain especially in cold and damp weather.  

On July 31, 2013, a VA neurology clinic NP noted only a review of VA electronic treatment records but summarized the history from the Veteran who reported a sports injury in 2008 causing a radial collateral ligament rupture and corrective surgery.  The Veteran reported right thumb pain and tingling and difficulty holding objects, turning a key, or opening jars and could no longer drive an automobile with a standard transmission or ride a bicycle because of thumb weakness and pain.  She also reported having to take a typing break at work every 30 minutes and could not carry anything over 15 pounds.  On examination, right hand and thumb grip and pinch strength less than normal but possible against some resistance.  Sensation in the hand and fingers was decreased.  The NP diagnosed moderate incomplete paralysis of the median nerve, severe numbness, and moderate to severe pain.  

In July 2013, a VA physician also noted a review of the claims file, noted accurately summarized the history of injury in service, and examined the right hand.  The Veteran reported difficulty with dropping object and fine motor skills with degraded handwriting.  On examination, there was no limitation of opposition of the thumb to the fingers and no pain on palpation, although the Veteran reported increased pain during flare-ups.  Hand grip was also reduced but with active movement against some resistance.  X-rays of the right hand showed degenerative changes.  There was no mention of severe pain on contact.  

The Board finds that Diagnostic Code 8515 is the most appropriate schedular rating criteria for the right thumb neurological deficit because it addresses the median nerve identified by clinicians and examiners and best addresses the physical location of the loss of sensation and pain and the motor and strength deficits. 

The Board finds that the Veteran's reports of right thumb numbness during active service, severe pain on contact first reported in May 2010, and loss of function first reported in December 2012 to be competent and credible as they were accepted by clinicians and examiners and supported by clinical assessments and testing during and after service.  The Board places greater probative weight on the nature, frequency, and degree of the Veteran's loss of function than on the qualitative descriptions of the severity of the disability, consistent with the principles in Mitchell, supra.  For example, although the Veteran and the May 2010 examiner noted severe pain, and although there were later reports of problems with grasping and lifting, the Veteran has also been able to work full time in an administrative position requiring keyboard manipulations, albeit with 30 minute rests.  The Veteran is able to drive an automobile, albeit with an automatic transmission. 

Resoling all doubt in favor of the Veteran, the Board finds that the nature, frequency and degree of severity of the incomplete paralysis of the right median nerve is best evaluated as moderate during the entire period of the appeal.  After the January 2009 surgery and physical therapy in service, the Veteran reported only numbness and loss of sensation.  Shortly after retirement and submission of a claim for service connection, the Veteran reported severe pain on contact but no apparent loss of hand strength or function.  Loss of sensation alone generally warrants only a 10 percent rating, but in recognition of the Veteran's reports of "severe" pain and some loss of function, the Board finds that a rating for moderate incomplete paralysis best represents the overall degree of disability.  However, a higher rating for severe incomplete paralysis is not warranted at any time because the pain, numbness, and reduction of grip strength do not preclude at least some right-hand function.  

The Board further finds that a separate rating for degenerative arthritis of the right thumb is not warranted.  Although there are X-ray indications of degenerative changes, range of motion is normal.  Only multiple joints of the fingers are considered a group of minor joints for application of these diagnostic codes. 38 C.F.R. §§  4.45 (f), 4,71a Diagnostic Codes 5003, 5010 (2015).  

The Veteran retains some grip strength against resistance, can lift light objects, drive an automobile, type for up to 30 minutes without rest, and notably continues to work full time in an administrative position.  Further, there is no evidence of the use of medication other than over the counter anti-inflammatory agents and no indications that further surgical intervention was advised.  

The Board finds that the Veteran's post service reports of a right wrist injury in service and medical evidence of a disorder starting in 2011 are outside the scope of the rating for the service-connected neurological injury of the right thumb.  Records of treatment of the right thumb in service do not mention a concurrent injury to the wrist nor have any clinicians found that the residuals of repair of the thumb ligament caused any abnormalities of the right wrist.  The Veteran has the right to submit a separate claim for service connection for the right wrist if desired.  

Lumbar Strain

Lumbosacral strain and spondylosis are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2015). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As the record does not show a diagnosis of intervertebral disc syndrome or a history of incapacitating episodes, these criteria are not applicable in this case. 

Service treatment records show that the Veteran sought treatment for low back pain on several occasions between 1994 and 1998.  Initial diagnoses were muscular back pain with later imaging studies showing spondylosis.  In June 2009 a military clinician noted less than a full range of motion without muscle spasms, radiating pain, or neurological complications such as bowel or bladder dysfunction.  Treatment was with heat, stretching, and anti-inflammatory medication.  

In April 2010, a VA physician noted that the claims file was not available but accurately summarized the history from the Veteran's reports of prolonged standing, walking, running, climbing, jumping, and lifting during active service as an administrative specialist with worsening symptoms since her retirement two months earlier.  The Veteran reported current moderate constant back pain with no radiating pain to the lower extremities and no flare-ups.  Combined with disabilities of the right foot and ankle, the Veteran displayed a mild antalgic gait with no use of support devices.  The Veteran was unable to stand or walk for more than one hour, sit for more than two hours, and lift more than 20 pounds.  On examination, flexion was zero to 90 degrees with pain at 80 degrees, and extension zero to 20 degrees with pain at 10 degrees.  Right and left lateral flexion and rotation were zero to 20 degrees with pain at 10 degrees and but with no additional loss of function due to pain, fatigue, weakness or lack of endurance on repetition.  The combined range of motion was 190 degrees.  Sensory and motor function was normal with no neurological complications.  No imaging studies were obtained.    

In July 2010, the RO granted service connection and a 10 percent rating for lumbar strain under Diagnostic Code 5237 because flexion was greater than 60 degrees and because the combined range of motion was greater than 120 degrees.  The rating was effective March 1, 2010, the day following retirement from active service. 

In a July 2011 notice of disagreement, the Veteran noted that her back pain was moderate to extreme with occasional locking and stiffness.  In a December 2012 substantive appeal, the Veteran noted that she was seeking care from a back specialist but did not identify the source or authorize recovery of any records.  The Veteran also noted that she stopped using anti-inflammatory medications because of stomach irritation. 

On July 31, 2013, a VA physician noted a review of the claims file and accurately summarized the history of exertional back pain since the 1990s with treatment with anti-inflammatory medication and rest.  The Veteran reported current constant moderate to severe low back pain with increased pain and spasms during flare-ups.  Range of motion was zero to 50 degrees flexion with pain at 45 degrees, zero to 15 degrees extension with pain at 10 degrees, zero to 15 degrees right and left lateral flexion and rotation with pain at 10 degrees with no additional loss of function due to pain, fatigue, weakness or lack of endurance on repetition.  The combined range of motion was 125 degrees.  There were no muscle spasms, atrophy, radicular pain, loss of sensation or reflex of the lower extremities, or neurological complications.  X-rays showed mild degenerative changes at several levels of the thoracic and lumbar spine spondylolisthesis on the posterior L5 vertebra.   There were no reports by the Veteran in this report regarding limitations of physical endurance under regular or flare-up conditions; the physician noted that there was no impairment of the Veteran's occupation. 

In November 2013, the RO granted an increased rating of 20 percent for lumbar strain, effective July 31, 2013, based on the results of the examination that date showing range of flexion between 30 and 60 degrees.    

VA outpatient treatment records through January 2014 are silent for treatment of the lumbar spine. 

The Board finds that a rating in excess of 10 percent for lumbar spine strain prior to July 31 2013, and in excess of 20 percent from July 31, 2013 for lumbar strain with degenerative disease and spondylolisthesis is not warranted.  The Veteran's report of chronic pain, worse during flare ups, with limitations in extended physical activities are competent and credible as they have been accepted by clinicians.  However, the Board places greatest probative weight on the objective clinical observations of range of motion that can be applied directly to the rating criteria.  The Board notes that the General Formula contemplates pain on motion. Higher ratings are not warranted because range of motion is not more limiting.  Regarding the severity of the pain including during flare-ups, the Board places somewhat less probative weight on the Veteran's qualitative reports because treatment of record was only anti-inflammatory medication until 2012 and because there is no evidence of regular care for spinal disease or any assessment and recommendations for medical intervention that would be appropriate for severe pain and flare-ups.  The Veteran did not report the use of any support devices, absences from work, or incapacitating episodes that required rest during periods of flare-up pain.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Toe, Right Foot, Right ankle

Malunion or nonunion of tarsal or metatarsal bones or other foot injuries warrant a 10 percent rating if moderate, 20 percent if moderately severe, and 30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284.  

Unilateral pes planus warrants a noncompensable rating for mild symptoms relieved by built up shoe or arch support.  A 10 percent rating is warranted for moderate symptoms with with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  A 20 percent rating is warranted for severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent rating is warranted for pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Unilateral or bilateral metatarsalgia warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  Other diagnostic codes provide for ratings for weak foot, claw foot, hallux valgus, and hammer toe that are not indicated in this case. 

Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Other diagnostic codes provide for ratings for ankylosis of the joint, malunion with deformity, and astragalectomy but are not indicated in this case. 

Service treatment records show that the Veteran received follow up treatment for a fracture and dislocation of the fifth left toe in January 1990, one week after the accident.  The Veteran was wearing a digital splint and combat boots and reported little discomfort.  The examiner noted minimal edema.  X-rays showed a spiral type fracture through the proximal phalanx of the fifth toe with good alignment.  Two weeks later, a clinician noted a normal healing course.  In September 1990, the Veteran stubbed her left fourth and fifth toes in the bathroom.  However, an examiner noted a contusion and again prescribed a digital splint and hard soled shoes.  In September 1992, another X-ray was obtained of the left toe, but the stamped result was illegible.  There was no record of further follow-up care.  

In May 2005, the Veteran sought treatment after spraining her right ankle.  The attending clinician noted some swelling but no tenderness of the foot and ankle and a full range of motion.  The clinician prescribed an anti-inflammatory medication.  However, the Veteran continued to experience chronic right ankle pain.  Imaging studies in February and April 2007 showed avulsion fractures of the medical and lateral malleoli and a possible lipoma in the mid calcaneus of the right foot.  In October 2007, a private podiatrist diagnosed painful sinus tarsi syndrome of the right subtalar joint with no relief from orthotic appliances.  The podiatrist prescribed different orthotics and physical therapy.  In July 2008, the podiatrist diagnosed hypermobile flat foot and posterior tibial dysfunction of the right foot and underwent a subtalar joint arthroereisis procedure.  

In April 2010, a VA physician did not have access to the claims file but accurately summarized the Veteran's report of extended walking, standing, running, climbing and jumping in service and the surgery to the right ankle in 2008 with no improvement in pain and function.  

With respect to the feet, the Veteran reported moderate intermittent pain in both feet three times per week lasting six hours.  The Veteran used orthotics and anti-inflammatory medication but did not use a brace, cane or support device for mobility.  The Veteran walked with a mild antalgic gait and reported difficulty walking or standing more than one hour.  Range of motion of all toes was normal without instability.  Range of foot motion was normal on the left but with mild reduction of flexion on the right.  There was no unusual shoe wear, normal weight bearing, mild or minimum tenderness of the entire plantar surface of both feet, and minimal pain on foot manipulation.   The physician diagnosed pes planus and plantar fasciitis, mildly active at the time of examination.  

With respect to the right ankle, the Veteran reported moderate to severe constant stiffness and weakness.  The Veteran reported difficulty walking or standing for more than one hour and climbing stairs.  The Veteran displayed a mild antalgic gate and used anti-inflammatory medication but no support devices as noted above.  Ankle dorsiflexion was normal but flexion was to 30 degrees with mild or minimal pain with no additional loss of function on repetition.  The physician noted no instability, deformity, dislocation, subluxation, locking, or effusion, and diagnosed right ankle sprain as a residual of the right ankle surgery, mildly active at the time of the examination.  

In July 2010, the RO granted service connection for residuals of a left toe fracture, right ankle sprain, and right foot pes planus.  The RO assigned a 10 percent rating for moderate limitation of motion of the ankle.  The RO assigned a noncompensable rating for residuals of the left toe fracture because the range of motion of all toes was normal with less than moderate loss of function because of the left fifth toe; and assigned a noncompensable rating for right pes planus because symptoms were mild with the use of orthotics and no deformity or abnormal weight bearing. 

In a July 2011 notice of disagreement, the Veteran noted that her right ankle and left fifth toe continue to swell on use and that the right foot pes planus is not helped by orthotics when she walks barefoot.  In a December 2012 substantive appeal, the Veteran noted that her right ankle was always swollen and gave-way at unexpected times causing extreme pain.  She also reported that she did not use orthotics because they hurt and did not relieve pain. 

In November 2012, a private podiatrist completed a Disability Benefits Questionnaire that contained the results of a foot and ankle examination.  The podiatrist noted that the Veteran experienced pain and swelling of the right but not the left foot and did get relief from orthotics.  The podiatrist noted decreased arch height on weight bearing but that the weight bearing did not fall over the great toe.  The podiatrist referred to imaging studies that showed that the hardware implant at the subtalar joint had loosened and was responsible for some of the Veteran's pain and mild antalgic gait.  The podiatrist also noted "marked deformity" and "marked pronation" on the right without further explanation. 

On July 31, 2013, a VA PA noted a review of the claims file and performed another ankle and foot examination.  

With respect to the left toe, the Veteran reported that it "sticks out" and rubs against her shoe and that she used another form of anti-inflammatory medication but did not use support devices for ambulation.  The physician noted that the fifth left toe was slightly larger than the fifth right toe and diagnosed metatarsalgia of the toe but without malunion of the tarsal or metatarsal bones.  The physician found that the disorder did not impair the Veteran's performance at work.  

With respect to the right foot, the Veteran reported that she experienced intermittent pain and cramping on the bottoms of the feet, worse on the right.  The physician noted no tenderness or swelling of either foot but did note decreased longitudinal arch height on weight bearing on the right.  The physician also diagnosed metatarsalgia. 

With respect to the right ankle, the Veteran reported that she still had a screw in the ankle that was placed during the 2008 surgery and that she experienced unpredictable episodes every three to four months lasting 15 minutes when she could not put weight on her ankle.   She reported that her ankle swelled occasionally and was painful.  On examination, ankle dorsiflexion was normal with pain on motion but plantar flexion was to 25 degrees with pain at 15 degrees.  There was no additional loss of function on repetition.  Muscle strength testing was normal with no joint instability.  The surgical scar was small, not painful, and not unstable. 

In August 2013, a VA examiner evaluating the Veteran's imbalance disorder noted that she was using a cane because of a right ankle disability. 

In November 2013, the RO granted a 10 percent rating for the left fifth toe, effective July 31, 2013, based on malunion of the tarsal or metatarsal bones causing moderate discomfort.  Ratings for the right ankle and right pes planus were not changed. 

VA outpatient treatment records through January 2016 are silent for any foot and ankle treatment.  The Veteran did not submit or identify any additional records of private treatment.  

As a preliminary matter, the Board finds that the Veteran is competent and credible to report symptoms observable to a lay person such as pain, swelling, lack of walking, standing, and climbing endurance, later episodes of right ankle instability, and the degree of improvement associated with medication and orthotic appliances.  Generally, these reports have been accepted without challenge by clinicians and examiners.  The Board places somewhat less probative weight on her reports of severe or extreme pain as this degree of discomfort was not noted in clinical examinations and is not consistent with her reports of the ability to stand and walk up to one hour, mild antalgic gait and no use of support devices, and no further medical intervention other than orthotics which her podiatrist found effective but which she abandoned as ineffective.  The Board is also mindful that the Veteran's mobility is simultaneously impaired by multiple service connected orthopedic disabilities: lumbar spine, both feet, and right ankle.  

The Board finds that an initial compensable rating for residuals of left toe fracture prior to July 31, 2013 and in excess of 10 percent from July 31, 2013 is not warranted.  The Veteran fractured the fifth left toe in 1990 and the follow up treatment and imaging studies showed that the bones were in good alignment.  She continued two decades of military service including overseas deployments.  The examiner in April 2010 noted a full range of motion of the toes with no deformity.  There was no unusual shoe wear or weight bearing attributed solely to the fifth left toe.  The examiner did diagnose pes planus and plantar fasciitis on the left foot but there is no evidence that either was a complication of the left toe fracture.  The podiatrist in November 2012 noted "marked deformities" but did not explain and no such marked deformity was noted at any other time.  Therefore, a compensable rating was not warranted prior to July 2013 because there was no level of dysfunction attributed to the left fifth toe. 

A rating of 10 percent but not higher is warranted from July 31, 2013 because the lay and medical evidence on that date showed some swelling of the left toe compared to the right and because the examiner diagnosed metatarsalgia for which a 10 percent rating is available.  Although the Veteran reported that the toe stuck out, the examiner noted no malunion of the metatarsal bones.  A higher rating is not warranted because the Veteran reported only rubbing but not pain and because overall impairment to mobility imposed by the left fifth toe was minimal and is best evaluated as less than moderate.  

The Board finds that an initial rating in excess of 10 percent for pes planus and plantar fasciitis of the right foot is not warranted at any time during the period of the appeal.  The Veteran credibly reported and clinicians noted pain, tenderness, swelling on use, and characteristic flattening of the arch on weight bearing, consistent with these diagnoses.  There is evidence both for and against whether orthotics provided relief, but the Board places greater probative weight on the report of the podiatrist who noted that he prescribed the devices and that they did have some benefit.  The Board acknowledges the Veteran's lack of standing, walking, and climbing endurance caused by multiple disabilities but finds that the symptoms of plantar fasciitis and pes planus on the right foot are best evaluated as mild because there was no evidence of weight shifting, use of support devices such as a brace or wrap, or recommendations for stronger medication or surgical intervention.  The Veteran continued to work full time notwithstanding the mobility limitations.  

The Board finds that an initial rating in excess of 10 percent for right ankle sprain prior to July 31, 2013 is not warranted but that a 20 percent rating, but not higher, is warranted effective July 31, 2013.  Prior to July 31, 2013, the Veteran's right ankle sprain and residuals of surgery including the placement of hardware was best evaluated as moderate limitation of motion and function.  Ankle dorsiflexion was normal but flexion was to 30 degrees of normal 45 degree with mild or minimal pain with no additional loss of function on repetition.  Although the Veteran reported moderate to severe constant stiffness and weakness and limitation of endurance of more than one hour, there was no observed or report instability, deformity, dislocation, subluxation, locking, or effusion, and diagnosed right ankle sprain as a residual of the right ankle surgery, mildly active at the time of the examination.  The Board places greater probative weight on the examiner's assessment of mild impairment because the Veteran's reports of severe pain and stiffness is not consistent with her ability to stand and walk one hour without the use of braces or wraps.  However, on one occasion in August 2013, the Veteran was observed using a cane.  The Board acknowledges the report of the private podiatrist that imaging showed loose hardware that could contribute to swelling and discomfort and a mild analgic gait but places very low weight on the notations of marked deformity and marked pronation as these features were not noted or reported prior to or after his examination.  

During the July 31, 2013 examination, the Veteran first reported episodes of an inability to impose weight on the ankle.  The examiner also noted that dorsiflexion had reduced to 25 degrees vice the normal 45 degrees.  Even though the Veteran continued to use only anti-inflammatory medication and no support devices and even though the examiner noted no clinical indications of instability, resolving all doubt in favor of the Veteran, the Board finds that the right ankle disability was shown to have become more severe at the time of this examination and that the limitation of motion and function of the ankle is best evaluated as marked, warranting a 20 percent rating, but not higher, from July 31, 2013.  
Peripheral Vestibular Disorder

Peripheral vestibular disorders manifesting occasional dizziness warrant a 10 percent rating.  Peripheral vestibular disorders manifesting dizziness and occasional staggering warrant a 30 percent rating.  A note to Diagnostic Code 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87, Diagnostic Code 6204.

Service treatment records show that the Veteran sought treatment at a base clinic in Texas in November 1989 for extreme bilateral ear pain after flying in an aircraft over the weekend.  A physician diagnosed baro otitis and prescribed antibiotic, anti-inflammatory, and decongestant medication.  The Veteran again sought treatment for similar symptoms after flying in Alaska in April 1990.  A physician diagnosed otitis media and prescribed decongestants.  In July 2003, an audiometric test performed as part of a routine physical examination showed abnormal hearing in the left ear at 4000 hertz (Hz) only.  The examiner diagnosed high frequency hearing loss. 

In a March 2010 claim, the Veteran reported that she had experienced ear problems on three occasions during active service and had been diagnosed with high frequency hearing loss.  

In April 2010, the Veteran underwent a VA audiometric examination.  The audiologist did not have access to the claims file but noted the Veteran's report of two recent episodes of baro trauma with ear bleeding after descending in an aircraft.   The episode included imbalance and vertigo.  The Veteran also reported experiencing tinnitus.  An audiometric test showed normal hearing acuity on the right and mild low and high frequency hearing loss in the left ear with excellent speech discrimination.  An organic ear examination was normal, but the Veteran was referred for an examination by an ear, nose, and throat physician.  

In May 2010, a PA noted that the claims file was not available but noted the Veteran's report of two episodes of ear bleeding and loss of balance in the 1980s and two additional episodes in the 1990s.  The Veteran reported that post-service episodes of imbalance occurred rarely and only while driving in tunnels but were accompanied by gait problems.  The PA noted only that the episodes during service were related to those that the Veteran experienced after service and to tinnitus.  

In July 2010, the RO denied service connection for bilateral hearing loss because the acuity deficit did not meet the VA criteria for disability.  The RO granted service connection for tinnitus and assigned a 10 percent rating, effective March 1, 2010, the day following retirement from active duty.  Neither of these claims is on appeal.  However, the RO also granted service connection for bilateral otalgia but assigned a noncompensable rating because there were no objective findings that supported a diagnosis of vestibular disequilibrium. 

In a July 2011 notice of disagreement, the Veteran listed the claim but indicated "no change."  In a December 2010 substantive appeal, the Veteran noted that she continued to experience ear discomfort and balance issues.  She noted that she was seeing a private specialist but did not submit records of care or identify the provider so that records could be recovered. 

On August 7, 2013, a VA PA noted a review of the claims file and accurately summarized the history of ear bleeding, difficulty equalizing pressure in the left ear, dizziness, and imbalance.  The Veteran reported that she could not recall any recent episodes of ear infection but continued to experience tinnitus and dizziness, imbalance, and vertigo while driving in tunnels and riding in aircraft. The episodes occurred every six weeks and lasted 15 to 30 seconds and were alleviated by sitting still.  She reported that she had undergone an electronystagmogram and was diagnosed with proximal positional vertigo by a private physician.  The Veteran denied any ear swelling, dryness, scaling, discharge, effusion, suppuration, aural polyps, facial nerve paralysis or bone loss of the skull.  On examination, all features examined were normal except for scarring or myringosclerosis in the left ear. Tympanic membranes were normal.  A nystagmus test did show vertigo on the left.  

The Board finds that an initial compensable rating for a peripheral vestibular disorder prior to August 7, 2013 and in excess of 10 percent from August 7, 2013is not warranted from August 7. 2013.   The Veteran is competent and credible to report on her occasional episodes of vertigo which have been found to be a continuation of the episodes experienced during active service.  However, prior to the August 7, 2013 examination, there were no objective clinical findings to support a diagnosis of a chronic organic disorder.  The Board accepts the Veteran's report of a private test and diagnosis, but records of this care are not in the claims file to establish the date of diagnosis.  Therefore, the increased rating of 10 percent, but not higher, for occasional episodes is warranted starting August 7. 2013.  A higher rating of 30 percent for symptoms that include staggering is not warranted.  The Veteran reported that the episodes are infrequent, short lived, and occur while driving or flying which do not include situations that would involve staggering and threat of falling. Therefore, a higher scheduler rating is not warranted. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Rating Consideration

The Board considered whether an extra-schedular rating was warranted at any time during the period covered by this appeal.  See 38 C.F.R. § 3.321.  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.   If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted. Id.  

The Board finds that the rating criteria adequately contemplate the Veteran's loss of function of the lumbar strain, right thumb neuropathy, left toe, right foot, and right ankle.  The criteria provide for ratings for reduced range of motion, loss of strength and endurance, and pain where it contributes to loss of function and is supported by adequate pathology.  Several applicable diagnostic codes provide qualitative criteria permitting the rating decision to include all observed and reported symptoms.  Notably, the Veteran uses only anti-inflammatory medication so that the impairment associate with stronger medications is not raised in this case.  Therefore, the Board concludes that the rating criteria adequately contemplated the Veteran's lumbar spine strain and neurologic and orthopedic symptoms of the upper and lower extremities including the impact of pain on function and that a referral for extra-schedular consideration is not warranted.

The Board acknowledges the Veteran's contention that an overall rating for all disabilities should be higher.   A veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014).  Here, the rating criteria contemplate the Veteran's individual disability limitations.  The right and left hand disabilities result in reduced grip strength.  The back and lower extremity disabilities limit walking and standing endurance, and the Veteran reports that her combined pain from these disabilities represents an exceptional circumstance.  However, the Board notes that the Veteran uses only over the counter anti-inflammatory medication.  There is no indication that she has sought surgical or other forms of corrective medical intervention.  Most notably, the Veteran has been awarded a combined rating of from 50 to 80 percent since retirement from active duty (not including increases granted in this decision) and is able to work full time at her occupation and drive an automobile.  Therefore, the combined limitations including overall pain do not combine to impose an unusual overall degree of dysfunction.  

Every claim for a higher evaluation includes a claim for a total rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent her from working.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   Here, the Veteran reported to clinicians that she is able to work full time as an administrator and has not raised the issue of unemployability.  Thus, any further discussion of an issue of entitlement to TDIU is not necessary. 


ORDER

Service connection for gynecological conditions (claimed as pain, fibroids, polyps, and endometriosis) is granted.

Service connection for colon polyps is denied.

An initial rating of 30 percent, but not higher, for right thumb neuropathy of the median nerve (major) is granted for the entire period of the appeal. 

An initial rating in excess of 10 percent for lumbar strain (claimed as spondylolysis) prior to July 31, 2013 and in excess of 20 percent from July 23, 2013 is denied.

An initial compensable rating for residuals of left toe fracture prior to July 31, 2013 and in excess of 10 percent from July 31, 2013 is denied.  

An initial rating in excess of 10 percent for right ankle sprain status post right ankle surgery prior to July 31, 2013 is denied.

A rating of 20 percent, but not higher, for right ankle sprain status post right ankle surgery from July 31, 2013 is granted

An initial compensable rating for right foot pes planus with plantar fasciitis is denied. 

An initial compensable rating for peripheral vestibular disorders formally rated as bilateral otalgia (claimed as ear bleeding, pain, and loss of balance) prior to August 7, 2013 and in excess of 10 percent from August 7, 2013 is denied.


REMAND

Service treatment records show that the Veteran sought treatment in October 2002 after falling on her left hand while playing roller hockey.  Clinicians diagnosed a fracture of the left thumb, provided a cast, and later arranged for a course of physical therapy which resulted in some improvement.  In June 2004, the Veteran sought treatment for left wrist pain that had not resolved since the fall in 2002.  A clinician suspected a possible ganglion cyst, but in a follow-up examination, a clinician diagnosed tendinitis and overuse syndrome.  

After experiencing continued left wrist pain, in August 2006, the Veteran underwent surgical arthroscopy with debridement, open ulnar shortening osteotomy and reduction and pinning of the lunotriquetral joint by a private surgeon.  The final diagnosis was left ulnar impaction syndrome and lunotriquetral ligament tear.  The Veteran again participated in a program of physical therapy and was progressing nicely.   The Veteran was only unable to perform standard push ups.  Range of motion and grip strength was near full with no tenderness or nerve damage.  In June 2009, the surgeon noted that the Veteran returned with vague symptoms associated with the left forearm that appeared to be aggravated with supination or leaning pressure.  She denied any wrist symptoms. On examination, the Veteran had full range of motion of the forearm but with some tenderness and crepitus with slight laxity of the distal radial ulnar joint (DRUJ).  X-rays of the forearm showed hardware in place with no irregularities at the DRUJ. The physician noted that there was no diagnosis to be made regarding the forearm. 

In April 2010, a VA physician did not have access to the claims file but accurately noted the Veteran's reports of surgery to the left wrist and forearm in 2006.  The Veteran reported current moderate to severe pain and stiffness and weakness of the left wrist and had difficulty pulling, pushing, or lifting more than 20 pounds.  On examination, dorsiflexion was zero to 40 degrees and palmar flexion was zero to 20 degrees with mild or minimal pain on motion which was not additionally limited on repetition.  There was mild tenderness to palpation but no swelling, heat, redness, deformity, dislocation or subluxation.  The physician diagnosed mild left wrist sprain status post-surgery.  The physician also noted a linear surgical scar on the left ulnar side of the forearm that was 8.0 by 1.0 centimetres and was not painful, unstable, adhering to the underlying tissue, or interfered with function. 

In August 2010, a VA physician noted the Veteran's report of a left thumb fracture at the first metacarpal while playing sports in 2003 but that she had some limitation of motion of the thumb.  On examination, the physician noted some limitation of motion of the left thumb with pain on testing.  However the Veteran was able to pick up staples using the thumb and forefinger without pain and with good speed and coordination.  The physician diagnosed callus first metacarpal of the left thumb.  

In July 2010, the RO granted service connection for left wrist sprain post-surgery with scar and assigned a 10 percent rating for limitation of motion with pain in a major joint under the criteria of 38 C.F.R. § 4.45.  In September 2010, the RO granted service connection for callus of the first metacarpal of the left thumb and assigned a noncompensable rating, effective March 1, 2010, the day following retirement from active duty.  

In a July 2011 notice of disagreement and in a December 2012 substantive appeal, the Veteran noted that she continued to experience tenderness, pain, and limited use of the left hand, wrist, and forearm.  The back of her hand locked on use and she could not lift more than 50 pounds.  She did not express disagreement with the September 2010 decision that assigned a noncompensable rating for the left thumb. 

In July 2013, a VA physician noted a review of the claims file and the Veteran's report of continued left wrist pain including increased pain during flare-ups.  A contemporary X-ray showed mild sclerosis of the left lunate and a plate and screw device in the left ulna and mild sclerosis of the left lunate that correlated to possible mild lunate osteonecrosis.  Regrettably, the physician failed to provide clinical observations of range of motion, pain on motion, and muscle strength testing sufficient to assess the degree of severity using the applicable rating criteria.  Here, because the incomplete examination report is not adequate and does not provide sufficient competent medical evidence to decide the claim, an additional VA examination is necessary. 38 C.F.R. § 3.159 (c).  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination to determine the current severity of his left wrist and forearm disability. 

2.  Readjudicate the claim for an initial rating in excess of 10 percent for left wrist sprain status post left wrist surgery with surgical scar based on the entirety of the evidence. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


